                 Case 1:21-mj-30299-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 06/15/21 Telephone:
                                                      Roy R. Kranz               Page 1 of   3 895-5712
                                                                                          (989)
AO 91 (Rev. ) Criminal Complaint            Agent:                  Nick Diedrich, BIA              Telephone: (989) 775-4700

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.
Kevin AllenTaylor                                                         Case: 1:21-mj-30299
                                                                          Judge: Unassigned
                                                                          Filed: 06-15-2021 At 10:03 AM
                                                                          CMP USA V TAYLOR (kcm)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   June 14, 2021               in the county of             Isabella        in the
       Eastern            District of      Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. §§ 13, 1151, 1152                             Defendant, a non-Indian, within Indian country, as defined in 18 U.S.C. §1151,
MCL 750.136b(5)(a) and/or (b)                           that is, the Isabella Reservation, knowingly and intentionally caused physical
                                                        harm to a child and committed an act that under the circumstances posed an
                                                        unreasonable risk of harm or injury to a child and the act resulted in physical
                                                        harm to A.T., an Indian child, in violation of 18 U.S.C. sections 13, 1151, and
                                                        1152 and MCL 750.136b(5)(a) and/or (b).




         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Nick Diedrich, BIA
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: 6/15/2021                                                                               Judge’s signature

City and state: Flint, Michigan                                       Magistrate Judge Curtis Ivy, Jr.
                                                                                            Printed name and title
     Case 1:21-mj-30299-DUTY ECF No. 1, PageID.2 Filed 06/15/21 Page 2 of 3




     AFFIDAVIT FOR ARREST WARRANT OF KEVIN ALLEN TAYLOR

Off. Nick Diedrich, being duly sworn on oath, deposes and states the following:

1)     I am a police officer with the Saginaw Chippewa Tribal Police Department

and have been a police officer for approximately 13 years. I am also a certified

officer with the Bureau of Indian Affairs (BIA). During the course of my duties I

have investigated assault crimes. The facts set forth below are based upon my own

personal knowledge, as well as information obtained from law enforcement

officers, and other evidence I have reviewed.

2)     A.T. talked to the police on June 14, 2021. According to A.T., a 15-year-old

Indian, on that day, A.T.’s father, Kevin Allen Taylor, a non-Indian, started

following her with the lawn mower that he was on while calling her a prostitute

and a slut. A.T. ran into the house and locked the door to get away from him.

Kevin Taylor then entered the house and got on top of A.T. and grabbed a tablet

out of her hands. Kevin dragged her onto the floor and dug his fingers into her eyes

while he was intentionally punching her in the face several times. The assault

occurred at 2450 Sowmick Drive, Mt. Pleasant, Michigan. Affiant knows that

location to be on the Isabella Reservation.

3)     The police examined A.T. and noticed that A.T.’s left eye was swollen and

that her lip was swollen and had an open cut.




                                          1
     Case 1:21-mj-30299-DUTY ECF No. 1, PageID.3 Filed 06/15/21 Page 3 of 3




4) A witness, Margaret Rosario, told the police that she saw the part of the instant

offense which happened outside. Rosario told police that she saw A.T. riding a

hover board. Rosario saw Taylor swerve the lawn mower that he was on toward

A.T. and that it appeared that Kevin’s intention was to run A.T. over with the lawn

mower.

5)     Kevin Taylor has three separate prior convictions for domestic violence.

A.T. told the police that Kevin has abused her in the past including an incident

when Kevin strangled A.T.

6)     Based on these facts, there is probable cause to believe Kevin Allen Taylor

did commit a Child Abuse in the 3rd degree against A.T., in violation of Title 18

United States Code, Section 13, 1151, 1152, and MCL 750.136b(5)(a) and/or (b).



                                              __________________________
                                              Nick Diedrich
                                              Bureau of Indian Affairs


Sworn to before me and signed in my presence,
and/or by reliable electronic means.


___________________________
Curtis Ivy, Jr.
United States Magistrate Judge




                                          2
